t c memo united_states tax_court ronald j lutz jr and paula m lutz petitioners v commissioner of internal revenue respondent docket no filed date michele m echols for petitioners ’ emile l hebert iii and susan s canavello for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ joint federal_income_tax and a dollar_figure ' at trial petitioners were represented by robert l henderson jr who subsequently withdrew - accuracy-related_penalty under sec_6662 the issues for decision are whether petitioners in had unreported wagering gains in excess of wagering losses and if so the amount of the excess gains and whether petitioners are liable for a penalty under sec_6662 for substantially understating their income_tax findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when they petitioned the court petitioners husband and wife resided in slidell louisiana during petitioner husband ronald was president and part owner of mega international inc mega an s_corporation which operated an offshore oil field business during ronald earned dollar_figure in wages from mega during petitioner wife paula did not work outside the home although paula was not employed by mega and otherwise provided no services to mega during she also received dollar_figure from mega which reported the payments to her on a form_w-2 wage and tax statement as wages tips or other compensation unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unaudited financial statements admitted into evidence indicate that petitioners owned percent of mega international inc mega the record otherwise contains no information about the ownership of mega in ronald’s employment with mega required him to work to hours per week in date paula gave birth to petitioners’ third child despite the demands of their respective obligations however petitioners found time in for a great deal of recreational gambling two or three times a week they went to casinos together once or twice a week paula went to casinos without ronald petitioners gambled primarily at the following four casinos casino magic in biloxi mississippi biloxi casino magic casino magic in bay st louis mississippi bay st louis casino magic bayou caddy’s jubilation casino in lakeshore mississippi jubilation casino and boomtown casino in harvey louisiana boomtown casino when petitioners visited a casino together they usually gambled in separate areas until one of them ran out of money and went and found the other ronald favored table games paula played both table games and slot machines sometimes paula would gamble all day into the wee hours during their gambling trips the casinos furnished petitioners free of charge meals hotel rooms and such when petitioners went to the casinos they sometimes brought substantial amounts of cash for gambling sometimes they obtained cash at the casinos either through a line of credit with the casinos or by cashing a check using a credit card or q4e- making automatic teller machine withdrawals sometimes they would take cash home from the casinos sometimes they would not except for the dollar_figure proceeds of one jackpot that paula won in date petitioners deposited into their checking or savings accounts none of the cash that they brought home from the casinos during petitioners kept no records of their gambling activities biloxi casino magic and bay st louis casino magic collectively the casinos magic however maintained some records of petitioners’ gambling activities with regard to petitioners’ table games play these records consist primarily of computer-generated trip history reports thrs wherein the casinos’ table games supervisors would estimate and record petitioners’ observed wins and losses on particular dates the thrs indicate that during petitioners had estimated total winnings and losses at table games in the following amounts winnings losses paula bay st louis casino magic -- dollar_figure biloxi casino magic dollar_figure -- ronald bay st louis casino magic big_number big_number biloxi casino magic --- employees of the casinos magic typically do not observe patrons’ slot machine play as they do table games play the casinos do however make available to their patrons so-called - player’s club cards---magnetic-strip cards that when inserted into the casinos’ slot machines electronically track the player’s wins and losses during paula had several player’s club cards but she did not use them because she thought they were a jinx as far as the record reveals ronald also used no player’s club card when he gambled at slot machines consequently the only casinos magic records of petitioners’ slot machine play are those that relate to the casinos’ reporting on form w-2g certain gambling winnings of slot machine winnings over dollar_figure in the bay st louis casino magic issued forms w-2g to paula and one form w-2g to ronald reporting aggregate slot machine winnings in of dollar_figure dollar_figure for paula and dollar_figure for ronald on total bets placed of dollar_figure--reflecting a 20-to-1 payoff on each individual jackpot in the biloxi casino magic issued forms w-2g to paula and one form w-2g to ronald showing aggregate winnings of dollar_figure dollar_figure for paula and dollar_figure for ronald during petitioners also had these other gambling winnings and losses forms w-2g certain gambling winnings are required to be issued for table game winnings of dollar_figure or more and for slot machine winnings of dollar_figure or more sec_6041 sec temporary income_tax regs fed reg date the record does not indicate the amounts of bets placed with respect to these biloxi casino magic winnings winnings losses boomtown casino dollar_figure dollar_figure jubilation casino big_number big_number on their joint federal_income_tax return petitioners reported no income or losses from their gambling activities they reported dollar_figure wage income from mega respondent commenced an examination of petitioners’ joint federal_income_tax return in date in the notice_of_deficiency issued in date respondent determined that petitioners had dollar_figure unreported gambling income respondent’s determination was based on gambling winnings reported on forms w-2g--two from jubilation casino showing dollar_figure total gross winnings eight from the bay st louis casino magic showing dollar_figure total gross winnings seven from the biloxi casino magic showing dollar_figure total gross winnings and one from boomtown casino showing dollar_figure total gross winnings opinion petitioners contend that their gambling_losses more than offset their gambling winnings and that respondent’s determination is therefore in error respondent concedes that petitioners had dollar_figure of gambling_losses in based largely on the thrs generated by the casinos magic with respect to petitioners’ table games play respondent contends however that petitioners had at least dollar_figure of unreported gambling winnings in and that the notice_of_deficiency reflects only - dollar_figure of these unreported gambling winnings thus omitting for unexplained reasons at least dollar_figure of these unreported gambling winnings respondent contends that since the dollar_figure conceded gambling_losses are less than the unreported gross gambling winnings that were omitted from the notice_of_deficiency petitioners are entitled to no deduction for gambling_losses gross_income includes all income from whatever source derived including gambling sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from such transactions see sec_165 mcclanahan v united_states supra 230_f2d_766 lst cir 84_tc_980 absent a statutory exception petitioners generally bear the burden of proving their entitlement to claimed deductions rule a 290_us_111 when respondent raises a new_matter however the burden_of_proof is on him rule a accordingly respondent bears the burden of establishing the amount of petitioners’ additional unreported respondent does not seek any increased deficiency based on gambling winnings omitted from the notice_of_deficiency --- - gross gambling income that is not reflected in the notice_of_deficiency see kalisch v commissioner tcmemo_1986_541 affd without published opinion 838_f2d_461 3d cir in certain circumstances sec_7491 places the burden_of_proof on respondent with regard to certain factual issues sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 the examination in the instant case began in date therefore we evaluate whether respondent bears the burden_of_proof pursuant to sec_7491 sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax under subtitle a or b the burden_of_proof with respect to such factual issues will be placed on the commissioner provided that various conditions are met one of the conditions is that the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code see sec_7491 a and b ’ under the ’ for the burden to be placed on the commissioner the taxpayer must also cooperate with reasonable regquests by the commissioner for witnesses information documents meetings and interviews sec_7491 b respondent argues that continued --- - internal_revenue_code the taxpayer is reguired to maintain records that are sufficient to enable the commissioner to determine the correct_tax liability see sec_6001 sec_1 l a income_tax regs see also revproc_77_29 1977_2_cb_538 providing guidance as to acceptable evidence for substantiating wagering wins and losses here petitioners do not dispute that they failed to maintain records of their gambling activities accordingly the burden_of_proof as to petitioners’ gambling_losses is not placed on respondent and petitioners bear the burden of substantiating the amount of any claimed gambling loss deduction see 65_tc_87 affd 540_f2d_821 5th cir moreover as discussed in greater detail below although petitioners have introduced evidence substantiating some losses---- and respondent has conceded some losses----petitioners have failed to introduce credible_evidence as required by sec_7491 ‘ continued petitioners fail this requirement having failed to produce any documents to substantiate their gambling winnings and losses after receiving from respondent a date letter regarding the examination of their federal tax_liabilities because we conclude that petitioners have failed the substantiation and record-keeping requirements of sec_7491 a and b we need not decide whether petitioners also fail the cooperation test the benefits of sec_7491 are also unavailable if the taxpayer fails certain net-worth limitations see sec_7491 a c respondent does not argue that petitioners fail the net-worth limitations - to show that their gambling_losses equal or exceed their gambling winnings in contending that petitioners had at least dollar_figure of unreported gambling winnings respondent relies on stipulations and undisputed evidence which show that petitioners had unreported gambling winnings from the following sources boomtown casino dollar_figure jubilation casino big_number bay st louis casino magic big_number biloxi casino magic big_number total while we agree and petitioners do not dispute that petitioners had unreported gambling winnings of dollar_figure respondent has not shown that the entire dollar_figure represents gross_income to petitioners the evidence shows and we have found that the dollar_figure gambling winnings from the bay st louis casino magic as reported on forms w-2g were all from slot machine play and that to win this dollar_figure petitioners placed bets of dollar_figure therefore dollar_figure of the dollar_figure slot machine winnings is in the nature of a recovery_of_capital and should be excluded from petitioners’ gross gambling winnings to arrive at sec_7491 does not define what constitutes credible_evidence the pertinent legislative_history states credible_evidence is the guality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 see 116_tc_438 gross_income under sec_61 and adjusted_gross_income under sec_62 see hochman v commissioner tcmemo_1986_24 similarly the dollar_figure gambling winnings from the biloxi casino magic is the amount reported as gambling winnings on forms w-2g the record does not expressly indicate whether these gross winnings are from slot machine or table games play on the basis of all the evidence in the record however we infer that the dollar_figure winnings are all from petitioners’ slot machine play at the biloxi casino magic although the evidence does not expressly indicate the amounts of bets that petitioners placed to win these jackpots we believe that it is a fair inference that the slot machine payoffs for the bay st louis casino magic and the biloxi casino magic were the same ie to accordingly we infer that petitioners placed aggregate bets of dollar_figure to win the dollar_figure at the biloxi casino magic ’ this inference is based on several considerations according to the biloxi casino magic trip history reports thrs that are in evidence petitioners had only dollar_figure table games winnings at the biloxi casino magic the smallest amount of winnings shown on the biloxi casino magic forms w-2g however is dollar_figure all of petitioners’ winnings as reported on the forms w- 2g from the biloxi casino magic are in amounts greater than dollar_figure--the slot machine threshold amount--and are in round numbers in amounts similar to those reflected on the bay st louis casino magic forms w-2g since the latter forms w-2g clearly relate solely to slot machine play we infer that the biloxi casino magic forms w-2g also relate solely to slot machine play by contrast with respect to petitioners’ winnings of dollar_figure and dollar_figure from boomtown casino in harvey la and continued -- conseguently petitioners’ cost of winning the dollar_figure total slot machine winnings was dollar_figure dollar_figure plus dollar_figure subtracting this amount from petitioners’ dollar_figure gross gambling winnings which includes the dollar_figure slot machine winnings we conclude that the facts relied upon by respondent show that petitioners had total unreported gross_income from gambling of dollar_figure as previously discussed respondent determined in the notice_of_deficiency that petitioners had unreported gambling winnings of dollar_figure of which amount dollar_figure represent slot machine winnings reported on forms w-2g from the casinos magic consistent with our conclusion that these slot machine winnings reflect payoffs of times the bets placed it appears that petitioners’ cost of winning the dollar_figure total jackpots was dollar_figure excluding this capital-recovery cost from the gross gambling winnings reflected in the notice_of_deficiency we continued jubilation casino in lakeshore miss respectively the record contains no basis for inferring either the type of games played or the bets placed ‘ this figure does not include table games winnings reflected on the casinos magic thrs in amounts of dollar_figure for ronald and dollar_figure for paula nor does this figure otherwise include any of petitioners’ gross gambling winnings that might have been under the casinos’ reporting thresholds respondent has not expressly argued that any such additional unreported winnings should be taken into account accordingly we give them no further consideration in assessing petitioners’ allowable gambling_losses - - conclude that the unreported gross_income indicated by the notice_of_deficiency is dollar_figure dollar_figure less dollar_figure to recap we conclude that the facts relied upon by respondent show that petitioners had unreported gambling gross_income of dollar_figure this amount is dollar_figure greater than the dollar_figure unreported gambling gross_income indicated by the unreported gross gambling winnings reflected in the notice_of_deficiency to establish their entitlement to deduct gambling_losses from the gross gambling income indicated by the notice_of_deficiency petitioners must establish that their gambling_losses are greater than the dollar_figure of unreported gross gambling income that is not reflected in the notice_of_deficiency see 68_tc_867 respondent has conceded that petitioners have gambling_losses of dollar_figure based largely on the thrs generated by the casinos magic with respect to petitioners’ table games play accordingly petitioners must establish additional gambling_losses of at least dollar_figure dollar_figure less dollar_figure to show entitlement to any gambling loss deduction as discussed in more detail in the text the dollar_figure gambling_losses that respondent has conceded represent primarily losses reflected in thrs relating to table games play at the casinos magic these conceded losses do not include petitioners’ costs of placing slot machine bets and hence do not duplicate the amounts that we have concluded should be allowed as an offset in determining petitioners’ gross_income from slot machine winnings as previously discussed the notice_of_deficiency is based on respondent’s determination that petitioners had unreported slot machine winnings from the casinos magic and a lesser amount of winnings from the boomtown casino and the jubilation casino the parties have stipulated the amount of gambling_losses that petitioners sustained at boomtown casino and jubilation casino respondent has conceded the casinos magic table games losses as reflected on the thrs accordingly the essence of the dispute between the parties is whether petitioners have substantiated gambling_losses with respect to their slot machine play at the casinos magic having kept no records of losses on their slot machine play at the casinos magic petitioners rely on two undated letters on bay st louis casino magic letterhead and signed by tina frederiksen in her capacity as casino magic vip representative these letters state that for paula had a net_loss of dollar_figure and ronald had a net win of dollar_figure in table games slots or combined play the letters contain a number of caveats however including that the casino’s tracking system is designed for marketing purposes only that the information should only be used to support your personal records that the casino cannot be certain that you used your player’s club card every time you visited us or used it correctly and that table game play is not an exact account of actual play it is strictly -- - an estimate although ms frederiksen using her married name of cantrell testified at trial she offered no testimony regarding the source or nature of the information contained in the two letters from the face of the letters we infer that estimates therein of petitioners’ net winnings and losses are based on the casinos’ tracking system the evidence shows that the casinos generally did not track slot machine wins and losses unless the patron used a players’ club card paula testified that she did not use her players’ club cards when she played slot machines because she thought they were a jinx similarly there is no evidence that ronald ever used a players’ club card when he played slot machines accordingly we conclude that the letters are unreliable indicators of petitioners’ gambling winnings and losses failing in particular to reflect either slot machine winnings or losses cf mayer v commissioner tcmemo_2000_ similar unsigned letter from caesar’s palace purporting to estimate the taxpayer’s gambling winnings and losses was deemed to be unreliable evidence and given no weight affd u s app lexis 2d cir petitioners contend that their bank statements and other documentary_evidence show that during they made cash withdrawals or debit or credit card charges at the casinos totaling some dollar_figure assuming that petitioners made such -- - transactions at the casinos the mere fact of these transactions does not substantiate actual losses of those funds on gambling see schooler v commissioner t c pincite klabacka v commissioner tcmemo_1987_77 petitioners presented testimony of casino employees indicating that the odds of beating the casinos over the long haul are not good we do not doubt it such generalizations however do not tend to substantiate petitioners’ actual gambling_losses or provide us any basis for estimating them petitioners rely upon doffin v commissioner tcmemo_1991_114 to establish that they are entitled to deduct gambling_losses in doffin the taxpayer had dollar_figure lottery winnings in one year and dollar_figure in another the taxpayer kept no records of gambling_losses the commissioner allowed the taxpayer a deduction for gambling_losses limited to the costs of the winning lottery tickets dollar_figure in one of the years at issue the commissioner allowed the taxpayer no gambling_losses for the other year the evidence in doffin showed that the taxpayer who lived in a mobile home and had few assets and little income had sold assets and borrowed money during the years at issue to support his gambling habit the taxpayer’s lifestyle and financial position indicated no accessions to wealth commensurate with the amount of net gambling winnings determined by respondent finding it highly improbable that the taxpayer would have purchased only winning tickets the court applied the rule_of 39_f2d_540 2d cir to estimate the amount of the taxpayer’s gambling_losses unlike doffin v commissioner supra this is not a case where the taxpayers had few assets no income apart from gambling and no significant accessions to wealth during the year at issue petitioners have admitted to an increase in their net_worth for that corresponds roughly to the amount of unreported gambling income that respondent has determined petitioners introduced into evidence unaudited statements of financial position purporting to show the change in their net_worth during these documents indicate that during petitioners’ net_worth increased by dollar_figure from dollar_figure to dollar_figure these documents indicate that during petitioners purchased among other things a new chevrolet suburban and a motorcycle and that the value of their interest in mega increased by some dollar_figure during in short we are unable to conclude on the basis of the evidence in the record that petitioners’ significant accessions to wealth in were not although petitioners testified that they did not put any gambling winnings into mega we note that in mega paid laura dollar_figure even though she performed no services for mega in this regard paula testified that mega paid my husband and i since we owned the company they wrote us a check but i didn’t do anything these peculiar circumstances raise the suggestion if not the likelihood that mega’s assets and petitioners’ separate assets were to some degree fungible -- - attributable in whole or part to their unreported gambling winnings petitioners’ testimony on this score was less than compelling on direct examination paula was asked the leading guestion whether you feel like your losses exceeded your winnings in response paula testified i think so i don’t have--we didn’t have any money it mean it just----i mean nothing really changed we had money in and out in and out of-- it was like we had gambling money all year it would go through our fingers surely every taxpayer can attest that income has a way of slipping through the fingers and leaving one feeling none the richer for it this dolorous fact of life however affords no basis for tax relief in the ordinary situation much less in the situation here involving unreported gambling winnings in sum we are unconvinced that petitioners’ gambling_losses exceeded the unreported gross gambling income not reflected in the notice_of_deficiency the record provides no satisfactory basis for estimating petitioners’ gambling_losses in excess of the amount we have allowed as a downward adjustment and the amount conceded by respondent consequently we do not apply the rule_of cohan v commissioner supra to estimate the amount of losses see 359_f2d_64 1st cir affg tcmemo_1965_247 322_f2d_78 sth cir affg tcmemo_1962_19 schooler v commissioner supra mayer v commissioner supra disallowing unsubstantiated slot machine losses petitioners could have avoided this result by keeping records of their gambling activities or perhaps by simply using their players’ club cards to track their slot machine play at the casinos magic instead they spun the wheel with the tax laws and therein made a losing wager accordingly we allow petitioners no gambling_losses for although as previously discussed we adjust downward from dollar_figure to dollar_figure respondent’s determination of petitioners’ unreported gross_income from gambling to account for petitioners’ cost of making the winning slot machine bets at the casinos magic accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for a substantial_understatement of tax sec_6662 imposes an accuracy- related penalty equal to percent of any underpayment that is attributable to a substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement_of_income_tax as one which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the accuracy- related penalty does not apply with respect to any portion of the - - underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 because this court_proceeding arises in connection with an examination commenced after date respondent bears the burden of producing sufficient evidence to support imposition of the accuracy-related_penalty however the burden remains on petitioners to show that the reasonable_cause exception applies see sec_7491 116_tc_438 penn v commissioner tcmemo_2001_267 as previously discussed the undisputed evidence shows that petitioners had at least dollar_figure in unreported gross_income from gambling as determined by reference to the dollar_figure of gambling winnings as understated in the notice_of_deficiency petitioners have failed to substantiate gambling_losses in excess of unreported gambling gross_income omitted from the notice_of_deficiency the net result is a substantial_understatement of tax as defined in sec_6662 d a in determining whether a taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability sec_1_6664-4 income_tax regs with respect to petitioners’ gambling activities four casinos issued petitioners some forms w-2g reporting aggregate gambling winnings over dollar_figure--an amount greater than petitioners’ --- - substantial wage income yet petitioners reported neither gambling winnings nor gambling_losses on their federal_income_tax return nor did they disclose this omission on their return on brief petitioners argue that they are not liable for the accuracy-related_penalty because they believed their gambling_losses exceeded their gambling winnings and in good_faith with reasonable_cause under a wrong assumption did not report the gambling winnings it is well settled that taxpayers have a duty to report as gross_income gambling winnings such as those involved here gambling_losses must be claimed as itemized_deductions subject_to statutory limitations see mcclanahan v united_states f 2d pincite gajewski v commissioner t c pincite 25_tc_106 taxpayers are required to take reasonable steps to determine the law and comply with it 99_tc_202 the record does not indicate that petitioners took any such steps or that any portion of their underpayment was due to reasonable_cause accordingly we conclude that petitioners are liable for an accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
